Indian claims; appeal from India/n Claims Commission; valuation of ceded Indian lands. — Appellants appealed from the original valuation opinion and final awards of the Indian Claims Commission dated May 12,1968 (20 Ind. Cl. Comm. *898439) respecting claims for additional compensation for three tracts of land in eastern Iowa ceded to the United States. In an opinion reported at 196. Ct. Cl. 548 (1971), App. No. 4-70, this court remanded the case to the Commission for further proceedings to supply more specific findings and reasoning as to the Commission’s valuations. On November 23, 1973 the Commission issued an opinion and final award on remand (32 Ind. Cl. Comm. 256), and from the final award this appeal was filed. On April 25, 1975 the court entered the following order:
Before skeltoN, Judge, Presiding, dureee, Senior Judge, and KiTNZiG, Judge.
“This case comes before the court on appeal from the decision of the Indian Claims Commission in its Dockets 158, 209 and 231, having been presented and submitted to this court on the briefs and oral argument of counsel. Upon consideration thereof,
It is ordered that the decision of the Indian Claims Commission from which the appeals have been taken be and it is affirmed.”
Appellants’ motion for rehearing en bane was denied June 27,1975.